DETAILED ACTION
	1.	This action is in response to the application file don 12/16/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
3.	This application is in condition for allowance except for the following formal matters: 
In claim 1: 
recites “an inverter able to generate an AC voltage from a DC voltage” should be replaced with “an inverter configured to generate an AC voltage from a DC voltage”
recites “and a rectifier able to generate a DC voltage from an AC voltage” should be deleted, since there is no rectifier disclose in the specification
 	recites “this converter comprising” should be replaced with “the converter comprising”
	recites “a first and a second DC voltage port via which the DC voltage is received or delivered” via should be depleted
 	recites “a first inductor and a controllable switch that are connected in series between the first and second DC voltage ports” should be replaced with “a first inductor and a controllable switch that are connected in series between the DC and AC voltage ports”

 	recites “this switch being able, in response to a control signal received on its control terminal” should be replace with “the switch configured, in response to a control signal received on the control terminal”
	recites “and reversibly” should be deleted
recites “a closed state in which its two power terminals are electrically connected to one another” should be replaced with “a closed state in which the first and the second terminals are electrically connected to one another”
recites “an open state in which its two power terminals are electrically isolated from one another” should be replaced with “an open state in which the first and second power terminals are electrically isolated from one another”
recites “a second inductor flowed through by a current whose strength is modulated by the controllable switch” should be replaced with “a second inductor configured to provide a current is modulated by the controllable switch”
recites “this second inductor and the switch being connected in series between the first and second AC voltage ports” should be replaced with “the second inductor and the switch being connected in series between the DC and AC voltage ports”
Claim 2 recites “the converter comprises a circuit for driving the switching of the switch, connected to the control terminal of this switch, this drive circuit being configured so as to periodically switch the switch between the open state and the closed state, the switching frequency of the switch from its open state to its closed state being equal to a 
Claim 3 recites “the frequency fs is between 1 MHz and 300 MHz and, preferably, between 10 MHz and 300 MHz” should be replaced with “the frequency fs is between 10 MHz and 300 MHz”
Claim 4 recites “the quality factor of the piezoelectric resonator is greater than or equal to fifty or one hundred” should be replaced with “a quality factor of the piezoelectric resonator is greater than or equal to fifty or one hundred”
	Claim 5 recites “the various components of the converter are dimensioned such that, each time the switch switches, the voltage between its power terminals is less than 2 V” should be replaced with “various components of the converter are dimensioned such that, each time the switch switches, a voltage between the first and second power terminals is less than 2 V”
	Claim 7 recites “wherein the first inductor is between 0.3Lfini and 3Lfini” should be replaced with “wherein the first inductor value is between 0.3Lfini and 3Lfini”; and “Co is the series capacitance” should be replaced with “Co is a series capacitance”
 	Claim 8 recites “the value of the second inductor” should be replaced with “a value of the second inductor”; “the reactance Xs is equal” should be replaced with “a reactance Xs is equal”; “Vin is the DC voltage between” should be replaced with “Vin is a DC voltage between”; “is used as an inverter” should be replaced with “is used as the inverter”; “Rc is the electrical resistance of the load connected between the AC voltage 
Claim 9 recites “the converter comprises a capacitor connected directly, on one side, to the first power terminal and, on the opposite side, to the second power terminal” should be replaced with “the converter comprises a capacitor connected directly in parallel to the first and second power terminals of the switch”
Claim 10 recites “wherein the converter is an inverter” should be replaced with “wherein the converter is the inverter”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/           Primary Examiner, Art Unit 2838